Citation Nr: 1626518	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1965, from August 1967 to November 1969, and from September 1990 to June 1991.

This matter comes to the Board of Veteran Appeals' (Board) on appeal from a June 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In March 2013, the Veteran was testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a November 2013 Remand, the Board noted that the Veteran had raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151  for right foot complications as a result of VA surgery on May 25, 1994.  Because the Board did not have jurisdiction over that issue, the Board referred it to the Agency of Original Jurisdiction (AOJ) for development.  The record contains no indication that action has been taken regarding that issue.  Therefore, the Board again refers the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right foot complications as a result of VA surgery on May 25, 1994, for appropriate action.  


REMAND

In a November 2013 Remand, the Board requested a VA examination to determine the etiology of a right foot disability.  The Board requested that the VA examiner consider the lay statements of record, to include two statements from fellow service members regarding an in-service foot injury submitted in January 2008.  In a subsequent December 2013 VA medical examination report, a VA examiner opined that the Veteran's right foot disability was less likely than not incurred in or caused by the claimed in-service injury.  In explaining this opinion, the examiner specifically reported being unable to find the lay statements noted in the Board remand.  The Board notes that the lay statements are included in the electronic claims file.  Therefore, an additional remand is necessary to schedule an additional examination in order to procure a medical opinion in compliance with the Board's November 2013 Remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor, other than the doctor who provided the December 2013 VA medical examination, to determine the etiology of a claimed right foot disability.  The examiner must review the record and must note that review in the report.  In reviewing the record, the examiner must specifically note in the report having reviewed the lay statements of record, to include those regarding an in-service foot injury submitted in January 2008 and found in the electronic claims file.  The examiner is advised that the Veteran and other lay persons are competent to report injuries and symptoms, and that their reports must be considered in providing the requested opinion.  Any required tests should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as whether it is at least as likely as not (50 percent or greater probability) that any right foot disability is related to service or any incident of service, to include a claimed in-service foot injury?

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

